Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Among claims 1-4, the claimed language with the term “which” does not clearly set a reference for an intended recited subject matter or an already-established-antecedent-basis subject matter.  For non-limited example: the citation “an average circumferential position of all top coil pieces and bottom coil pieces which form the phase belts” is indefinite because it is unclear the term “which” refers to “top coil pieces” or “bottom coil pieces” or both “top coil pieces” and “bottom coil pieces”.  Corrections are required.
	In light of the spec, it is understood as “an average circumferential position of all top coil pieces and bottom coil pieces that are respectively form the phase belts”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over  Willyoung (US 3408517, herein ‘Willyoung’, equivalent to JPS546683 submitted in IDS).
Willyoung discloses a rotary electric machine comprises: as shown in Fig. 6, a two-pole rotor; a three-phase armature winding; and a stator core having fifty-four slots in each of which the armature winding is stored as a top coil piece and a bottom coil piece in two layers of top and bottom, wherein one phase of the armature winding has three parallel circuits; one of the three parallel circuits includes an inter-polar connection ring that connects two different poles, and each of two other circuits has a connection ring that constitutes the same pole; the armature winding has two phase belts per one phase, each of the phase belts including two parallel circuits; when an average circumferential position of all top coil pieces and bottom coil pieces which form the phase belts is defined as a phase belt center, and an arrangement sequence of the first and second parallel circuits of at least one of the phase belts is viewed from a side closer to the phase belt center.

    PNG
    media_image1.png
    629
    1144
    media_image1.png
    Greyscale

The stator winding configuration comprises one phase has 3 parallel circuits, one of the 3 parallel circuits having an inter-electrode line (unnumbered but shown in Fig. 6) connecting 2 different poles, and the other having a bridging line forming the same poles, and the armature winding has a bridging line constituting the same poles, and the armature winding is configured to constitute the same poles as the armature winding is configured with the poles; phase bands for each phase (phase band winding 116,117) comprising 2 parallel circuits.  When the circumferential direction mean place of all the pieces of an upper coil and lower coil which constitutes the phase belt is set as a phase belt center and arrangement of the first in at least one phase belt and the second parallel circuit is seen in near order centering on the phase belt. The piece of an upper coil is arranged in order, as shown in Fig. 6, parallel circuit.  The lower coil pieces connected to them are disposed in the order, as shown in Fig. 6, parallel circuits, and when the arrangement of the second and third parallel circuits in the other 1 phase bands are seen in the order closer to the center of the phase band, the upper coil pieces are first half.  
Willyoung substantially discloses the claimed machine with the stator winding configuration, except for the arrangement order of the upper coil pieces and the lower coil pieces differs from each other such that one of the three parallel circuits is disposed in an N pole, another one is disposed in an S pole, and a remaining one is disposed across an area between the N pole and the S pole; and the top and the bottom coil pieces each at a different angle in a circumferential direction are connected with a jumper connection.
However, Willyoung discloses that the voltage being generated in one phase belt by an N pole is identical to the corresponding voltage generated in the other phase belt by an S pole, the voltage in two respective winding segments, which are located symmetrically about the centerlines of their respective phase belts, are in phase with each other and with their resultant sum. The voltages generated in series-connected segments are identical in magnitude but have equal but opposite phase angle displacements from their resultant sum.  Hence, the voltage unbalance between the circuits is reduced by selecting the circuit sequence of the phase band. 
Thus, it would have been obvious to one skilled in the art to modify the prior art machine by configuring the stator winding such that the arrangement order of the upper coil pieces and the lower coil pieces differs from each other such that one of the three parallel circuits is disposed in an N pole, another one is disposed in an S pole, and a remaining one is disposed across an area between the N pole and the S pole; and the top and the bottom coil pieces each at a different angle in a circumferential direction are connected with a jumper connection.  Doing so would enhance the machine efficiency by reducing voltage unbalance between the circuits by selecting the circuit sequence of the phase band.

Allowable Subject Matter
Claims 1-2 would be allowable if rewritten to correct the above mentioned indefinite issues.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834